DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 40-41, 46, and 52-55 are objected to because of the following informalities:
Claim 40 improperly ends with a comma
Claim 46, Ln. 3 recites “the width” and “the length” which should respectively read “a width” and “a length” as they are first introductions
Claim 52, Ln. 3 recites “a pharmaceutical formulation” which should read “the pharmaceutical formulation” following the recitation in Ln. 1
Claim 52, Ln. 4-5 recites “a capsule containing a pharmaceutical formulation” which should read “the capsule containing the pharmaceutical formulation” following the earlier recitation
Claim 52, Ln. 15 recites “the user” which should read “the patient” for consistency in the claim
Claim 52, Ln. 17 recites “a user” which should read “the patient” for consistency in the claim
Claim 54, Ln. 5-6 recites “a pharmaceutical formulation” which should read “the pharmaceutical formulation” following the recitation in Ln. 1
Claim 54, Ln. 11 recites “a user” which should read “the patient” for consistency in the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites the limitation “a connector to provide connection of the endpiece to the body” in Ln. 6 which deems the claim indefinite. The connector has been recited as an independent structure from both the endpiece and the body. However, the disclosure of the instant application only appears to describe a connection mechanism 150 which comprises elements of both the endpiece and the body. The claim thus appears overly broad as it attempts to claim the connector as separate from the endpiece and the body when in fact the connector is only disclosed as an integral structure of either the endpiece or the body. Based upon how the connector is recited in the further dependent claims it appears the intent is for the connector to be on the endpiece (e.g. claim 47). One of ordinary skill in the art would thus be left with the question of whether the claim requires a separate connector or whether the connector should be integral with the endpiece? For the purposes of examination the limitation will be interpreted as reading “a connector on the endpiece to provide connection of the endpiece to the body”
Claim 47 recites the limitation “the connector comprises a protrusion that is receivable within a slot, the slot comprising a longitudinally extending portion and a transversely extending portion” which deems the claim indefinite. The functional language in the limitation appears to indicate the slot is not being positively claimed as the protrusion need only be “receivable” within the slot. Additionally, the slot is not recited as physically connected to any other structure previously recited in the claim. There is thus a question as to both whether the slot is positively being claimed and what structure the slot is a part of. Given that each claim depending from the instant claim recites further details of the slot it is presumed applicant intends to positively recite the slot. It is suggested to amend the claim to specify what previously recited structure comprises the slot (it appears the slot is part of the “body” based upon the discussion of Figs. 4A-6C).
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claim 48) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “means for securing the protrusion within the slot” is best understood from the specification as at least: projection 195 or a wedging surface (Pg. 9, Ln. 27 – Pg. 10, Ln. 28).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 36-46 and 52-55 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10, 27, 31, and 35 of U.S. Patent No. 10,124,128 in view of Birch et al. (U.S. Patent 3949751). All elements of instant claim 36 are found within the overall scope of reference patent claim 1 with the exception of the requirement that “a user is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece.” Birch teaches a nasal insufflator device including a cap (Fig. 1 #5) which prevents a user from applying a rotational force between nose piece 3 and part 1 when cap 5 is inserted over the nose piece 3 (Fig. 1; Col. 4, Ln. 25-29). One of ordinary skill in the art would obviously recognize the cap of Birch as providing the benefit of keeping internal parts of the device free from contaminants when not being used while extending the cap long enough to connect to a radially outward extending portion of the device (e.g. Fig. 1). It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in reference patent claim 1 a user is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece by applying the cap which securely fits over the outlet an extends long enough to connect to a radially outward extending portion of the apparatus while keeping internal parts of the device free from contaminants when not being used in view of Birch. A further mapping of claims is as follows:
Instant claim 37 vs. reference patent claim 1
Instant claim 38 vs. reference patent claim 1
Instant claim 39 vs. reference patent claim 3
Instant claim 40 vs. reference patent claim 5
Instant claim 41 vs. reference patent claim 6
Instant claim 42 vs. reference patent claim 1
Instant claim 43 vs. reference patent claim 2
Instant claim 44 vs. reference patent claim 7
Instant claim 45 vs. reference patent claim 8
Instant claim 46 vs. reference patent claim 10
Instant claim 52 in view of Birch vs. any of reference patent claims 27, 31, or 35 in a similar manner to that discussed above in regard to claim 1
Instant claim 53 vs. reference patent claim 35
Instant claim 54 in view of Birch vs. any of reference patent claims 27, 31, or 35 in a similar manner to that discussed above in regard to claim 1
Instant claim 55 vs. reference patent claim 35

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36-46 and 52-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altounyan et al. (U.S. Patent 3669113) in view of Watt et al. (U.S. Patent 3888253).
Regarding claim 36, Altounyan discloses an aerosolization apparatus (Figs. 2-4; Col. 8-10) comprising: a body (Fig. 2 #7) having an inlet (Fig. 2 #11; Col. 8, Ln. 59-62); an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47), the endpiece being connectable to the body to define a chamber (Fig. 2 within #7, 8), wherein the chamber is sized to receive a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing a pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); a connector (Fig. 2 connection between #7, 8) on the endpiece to provide connection of the endpiece to the body; a cap (Fig. 3 #17; Col. 8, Ln. 67 – Col. 9, Ln. 2) insertable over the endpiece such that a user is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 blocks any ability to disconnect #7, 8); and a puncturing mechanism (Col. 7, Ln. 35-37) capable of providing an opening in the capsule; whereby when a user inhales, air enters the chamber through the inlet so that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the user through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber.
Watt teaches an inhalation device (e.g. Fig. 1) including screw threads (Fig. 1 at X; Col. 4, Ln. 1-9) connecting an endpiece (Fig. 1 left piece connecting at X) to a body (Fig. 1 right piece connecting at X), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 1). See also the illustrated screw thread connection in Figs. 9 & 12-13 of Watt. Watt teaches screw threads as an obvious design choice of a particular form of connection which is easily separable in order to load a capsule (Col. 4, Ln. 1-9).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable in order to load a capsule in view of Watt.
Regarding claim 37, Altounyan teaches the invention as modified above and Watt as incorporated therein further teaches the connector comprises engageable threads (Col. 4, Ln. 1-9; Figs. 9 & 12-13).
Regarding claim 38, Altounyan teaches the invention as modified above but fails to explicitly teach the engageable threads extend for fewer than two complete turns around the body.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches a threaded connection would have considered it prima facie obvious to have tried various design modifications to the threads to provide an improved engagement and/or securing. The decision of how many turns the threads perform is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 39, Altounyan teaches the invention as modified above but fails to explicitly teach the engageable threads have a thread angle of less than about 9 degrees.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches a threaded connection would have considered it prima facie obvious to have tried various design modifications to the threads to provide an improved engagement and/or securing. The decision on thread angle is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 40, Altounyan teaches the invention as modified above but fails to explicitly teach the engageable threads include a recessed portion.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches a threaded connection would have considered it prima facie obvious to have tried various design modifications to the threads to provide an improved engagement and/or securing. The decision on thread tilt angle, which would result in a recessed portion if tilted away from vertical, is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 41, Altounyan teaches the invention as modified above and further suggests as obvious for the same reasons as discussed above in regard to claim 40 the recessed portion is recessed at an angle of less than about 75 degrees.
Regarding claim 42, Altounyan teaches the invention as modified above and further teaches the inlet is shaped to be capable of providing a swirling air flow in the chamber. Note the angled direction of air passages 11 in Fig. 2 and their relation to constricting member 12.
Regarding claim 43, Altounyan teaches the invention as modified above and further teaches the body has a plurality of inlets (#11; Col. 8, Ln. 59-62).
Regarding claim 44, Altounyan teaches the invention as modified above and further suggests as obvious the puncturing mechanism is adapted to puncture a single end of the capsule. Note that in Fig. 1 holes are only located on an upper end of capsule 6.
Regarding claim 45, Altounyan teaches the invention as modified above and further teaches the chamber is elongated and has a longitudinal axis (Fig. 2 vertical axis), and wherein the longitudinal axis of the chamber and the longitudinal axis of the capsule form an angle of less than about 45 degrees during use (Fig. 2).
Regarding claim 46, Altounyan teaches the invention as modified above and further teaches the chamber is elongated (Fig. 2 vertical direction), wherein the capsule is received lengthwise within the elongated chamber (Fig. 2), and wherein the width of the chamber is less than the length of the capsule (Fig. 2). Note that the narrowest point of constricting member 12 is being read as the width of the chamber for this claim.
Regarding claim 52, Altounyan discloses a method of administering a pharmaceutical formulation to a patient (Figs. 2-4; Col. 8-10), the method comprising: inserting a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing the pharmaceutical formulation into a chamber (Fig. 2 within #7, 8) in a body (Fig. 2 #7) of an aerosolization apparatus (Figs. 2-4; Col. 8-10), the body comprising an inlet (Fig. 2 #11; Col. 8, Ln. 59-62), the chamber being sized to receive the capsule containing the pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); connecting an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47) to the body by a connector (Fig. 2 connection between #7, 8) configured to provide connection of the endpiece to the body; puncturing the capsule (as shown in Fig. 1 or Col. 7, Ln. 35-37); administering the pharmaceutical formulation to the patient by inhalation such that when the patient inhales through the outlet, air enters the chamber through the inlet such that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the patient through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2); and connecting a cap (Fig. 3 #17 together with Fig. 2 #14; Col. 8, Ln. 67 – Col. 9, Ln. 2) about the body such that the cap is inserted over the endpiece to cover at least a portion of the inlet and the patient is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 to base piece 14 blocks any ability to disconnect #7, 8).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber.
Watt teaches an inhalation device (e.g. Fig. 1) including screw threads (Fig. 1 at X; Col. 4, Ln. 1-9) connecting an endpiece (Fig. 1 left piece connecting at X) to a body (Fig. 1 right piece connecting at X), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 1). See also the illustrated screw thread connection in Figs. 9 & 12-13 of Watt. Watt teaches screw threads as an obvious design choice of a particular form of connection which is easily separable in order to load a capsule (Col. 4, Ln. 1-9).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable in order to load a capsule in view of Watt.
Regarding claim 53, Altounyan teaches the invention as modified above and together with Watt further suggests as obvious after administering the pharmaceutical formulation to the patient and prior to connecting the cap about the body, disconnecting the endpiece from the body, removing the punctured capsule from the chamber, and reconnecting the endpiece to the body. One of ordinary skill in the art would have considered it prima facie obvious to remove the used capsule at any time following inhalation. One obvious timing would be to unscrew the housing parts immediately after use. In this manner the storing of the device prior to a subsequent usage would not risk spilling of remaining powder particles within the device and the user would not risk inadvertently attempting to use the device a next time without having remembered to insert a new capsule. Additionally, this would facilitate good user practice of waiting to insert a new capsule until immediately prior to a desired inhalation of powder from the capsule.
Regarding claim 54, Altounyan discloses a method of administering a pharmaceutical formulation to a patient (Figs. 2-4; Col. 8-10), the method comprising: providing a body (Fig. 2 #7) having an inlet (Fig. 2 #11; Col. 8, Ln. 59-62); providing an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47), the endpiece being connectable to the body to define a chamber (Fig. 2 within #7, 8), wherein the chamber is sized to receive a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing the pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); providing a connector (Fig. 2 connection between #7, 8) to provide connection of the endpiece to the body; providing a cap (Fig. 3 #17; Col. 8, Ln. 67 – Col. 9, Ln. 2) insertable over the endpiece such that the patient is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 to base piece 14 blocks any ability to disconnect #7, 8); and providing a puncturing mechanism capable of providing an opening (as shown in Fig. 1 or Col. 7, Ln. 35-37) in the capsule; removing the cap to expose the endpiece (Fig. 2; Col. 8, Ln. 67 – Col. 9, Ln. 2); disconnecting the endpiece from the body by the connector (Fig. 2 required for insertion of #6); inserting the capsule into the chamber (Fig. 2); reconnecting the endpiece to the body by the connector (Fig. 2); puncturing the capsule (as shown in Fig. 1 or Col. 7, Ln. 35-37); and administering the pharmaceutical formulation to the patient by inhalation such that when the patient inhales through the outlet, air enters the chamber through the inlet such that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the patient through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber
Watt teaches an inhalation device (e.g. Fig. 1) including screw threads (Fig. 1 at X; Col. 4, Ln. 1-9) connecting an endpiece (Fig. 1 left piece connecting at X) to a body (Fig. 1 right piece connecting at X), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 1). See also the illustrated screw thread connection in Figs. 9 & 12-13 of Watt. Watt teaches screw threads as an obvious design choice of a particular form of connection which is easily separable in order to load a capsule (Col. 4, Ln. 1-9).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable in order to load a capsule in view of Watt.
Regarding claim 55, Altounyan teaches the invention as modified above and together with Watt further suggests as obvious after administering the pharmaceutical formulation to the patient, disconnecting the endpiece from the body, removing the punctured capsule from the chamber, reconnecting the endpiece to the body, and inserting the cap over the endpiece. One of ordinary skill in the art would have considered it prima facie obvious to remove the used capsule at any time following inhalation. One obvious timing would be to unscrew the housing parts immediately after use. In this manner the storing of the device prior to a subsequent usage would not risk spilling of remaining powder particles within the device and the user would not risk inadvertently attempting to use the device a next time without having remembered to insert a new capsule. Additionally, this would facilitate good user practice of waiting to insert a new capsule until immediately prior to a desired inhalation of powder from the capsule.
Claim(s) 36 and 42-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altounyan et al. (U.S. Patent 3669113) in view of Haber et al. (U.S. Patent 5287580).
Regarding claim 36, Altounyan discloses an aerosolization apparatus (Figs. 2-4; Col. 8-10) comprising: a body (Fig. 2 #7) having an inlet (Fig. 2 #11; Col. 8, Ln. 59-62); an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47), the endpiece being connectable to the body to define a chamber (Fig. 2 within #7, 8), wherein the chamber is sized to receive a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing a pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); a connector (Fig. 2 connection between #7, 8) on the endpiece to provide connection of the endpiece to the body; a cap (Fig. 3 #17; Col. 8, Ln. 67 – Col. 9, Ln. 2) insertable over the endpiece such that a user is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 blocks any ability to disconnect #7, 8); and a puncturing mechanism (Col. 7, Ln. 35-37) capable of providing an opening in the capsule; whereby when a user inhales, air enters the chamber through the inlet so that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the user through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber.
Haber teaches an inhaler (Figs. 1-3C) including a pin (Fig. 2 #120; Col. 4, Ln. 38 – Col. 5, Ln. 39) which rotatably mates with an L-shaped slot (Fig. 2 #121; Col. 4, Ln. 38 – Col. 5, Ln. 39) connecting an endpiece (Fig. 2 #12) to a body (Fig. 2 #10), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 2). Haber teaches this form of connection as an obvious design choice of a particular form of connection which is easily separable and lockable in order to load a capsule (Col. 4, Ln. 38 – Col. 5, Ln. 39).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable and lockable in order to load a capsule in view of Haber.
Regarding claim 42, Altounyan teaches the invention as modified above and further teaches the inlet is shaped to be capable of providing a swirling air flow in the chamber. Note the angled direction of air passages 11 in Fig. 2 and their relation to constricting member 12.
Regarding claim 43, Altounyan teaches the invention as modified above and further teaches the body has a plurality of inlets (#11; Col. 8, Ln. 59-62).
Regarding claim 44, Altounyan teaches the invention as modified above and further suggests as obvious the puncturing mechanism is adapted to puncture a single end of the capsule. Note that in Fig. 1 holes are only located on an upper end of capsule 6.
Regarding claim 45, Altounyan teaches the invention as modified above and further teaches the chamber is elongated and has a longitudinal axis (Fig. 2 vertical axis), and wherein the longitudinal axis of the chamber and the longitudinal axis of the capsule form an angle of less than about 45 degrees during use (Fig. 2).
Regarding claim 46, Altounyan teaches the invention as modified above and further teaches the chamber is elongated (Fig. 2 vertical direction), wherein the capsule is received lengthwise within the elongated chamber (Fig. 2), and wherein the width of the chamber is less than the length of the capsule (Fig. 2). Note that the narrowest point of constricting member 12 is being read as the width of the chamber for this claim.
Regarding claim 47, Altounyan teaches the invention as modified above and Haber as incorporated therein further teaches the connector comprises a protrusion (Fig. 2 #120) that is receivable within a slot (Fig. 2 #121), the slot comprising a longitudinally extending portion and a transversely extending portion (Fig. 2 #121; Col. 4, Ln. 38 – Col. 5, Ln. 39 – “L-shaped”).
Regarding claim 48, Altounyan teaches the invention as modified above but fails to explicitly teach the slot comprises means for securing the protrusion within the slot.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches an L-shaped slot connection would have considered it prima facie obvious to have tried various design modifications to the slot to provide an improved engagement and/or securing. The addition of a further structure to the slot to aid in securing is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 49, Altounyan teaches the invention as modified above but fails to explicitly teach the slot comprises a bump on the transversely extending portion configured to secure the protrusion within the slot.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches an L-shaped slot connection would have considered it prima facie obvious to have tried various design modifications to the slot to provide an improved engagement and/or securing. The addition of a further structure to the slot to aid in securing is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 50, Altounyan teaches the invention as modified above but fails to explicitly teach the slot comprises one or more sloping surfaces configured to secure the protrusion within the slot.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches an L-shaped slot connection would have considered it prima facie obvious to have tried various design modifications to the slot to provide an improved engagement and/or securing. The modification of a surface of the slot to aid in securing is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 51, Altounyan teaches the invention as modified above but fails to explicitly teach the slot comprises a second longitudinally extending portion.
However, one having ordinary skill in the art recognizing that the modified Altounyan teaches an L-shaped slot connection would have considered it prima facie obvious to have tried various design modifications to the slot to provide an improved engagement and/or securing. The addition of an additional longitudinal portion to the L-shaped slot to aid in securing is one such modification which would have obviously been considered by one of ordinary skill in the art during the routine process of optimization. Additionally, the instant application does not appear to provide an indication that the claimed feature provides a uniquely desirable attribute and/or unexpected outcome. The instant claim thus fails to patentably distinguish over the modified Altounyan.
Regarding claim 52, Altounyan discloses a method of administering a pharmaceutical formulation to a patient (Figs. 2-4; Col. 8-10), the method comprising: inserting a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing the pharmaceutical formulation into a chamber (Fig. 2 within #7, 8) in a body (Fig. 2 #7) of an aerosolization apparatus (Figs. 2-4; Col. 8-10), the body comprising an inlet (Fig. 2 #11; Col. 8, Ln. 59-62), the chamber being sized to receive the capsule containing the pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); connecting an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47) to the body by a connector (Fig. 2 connection between #7, 8) configured to provide connection of the endpiece to the body; puncturing the capsule (as shown in Fig. 1 or Col. 7, Ln. 35-37); administering the pharmaceutical formulation to the patient by inhalation such that when the patient inhales through the outlet, air enters the chamber through the inlet such that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the patient through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2); and connecting a cap (Fig. 3 #17 together with Fig. 2 #14; Col. 8, Ln. 67 – Col. 9, Ln. 2) about the body such that the cap is inserted over the endpiece to cover at least a portion of the inlet and the patient is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 to base piece 14 blocks any ability to disconnect #7, 8).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber.
Haber teaches an inhaler (Figs. 1-3C) including a pin (Fig. 2 #120; Col. 4, Ln. 38 – Col. 5, Ln. 39) which rotatably mates with an L-shaped slot (Fig. 2 #121; Col. 4, Ln. 38 – Col. 5, Ln. 39) connecting an endpiece (Fig. 2 #12) to a body (Fig. 2 #10), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 2). Haber teaches this form of connection as an obvious design choice of a particular form of connection which is easily separable and lockable in order to load a capsule (Col. 4, Ln. 38 – Col. 5, Ln. 39).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable and lockable in order to load a capsule in view of Haber.
Regarding claim 53, Altounyan teaches the invention as modified above and together with Haber further suggests as obvious after administering the pharmaceutical formulation to the patient and prior to connecting the cap about the body, disconnecting the endpiece from the body, removing the punctured capsule from the chamber, and reconnecting the endpiece to the body. One of ordinary skill in the art would have considered it prima facie obvious to remove the used capsule at any time following inhalation. One obvious timing would be to disconnect the housing parts immediately after use. In this manner the storing of the device prior to a subsequent usage would not risk spilling of remaining powder particles within the device and the user would not risk inadvertently attempting to use the device a next time without having remembered to insert a new capsule. Additionally, this would facilitate good user practice of waiting to insert a new capsule until immediately prior to a desired inhalation of powder from the capsule. Additionally, note that Haber specifically teaches inserting cartridge 12 with a capsule 133 at time of usage (Col. 5, Ln. 23-39).
Regarding claim 54, Altounyan discloses a method of administering a pharmaceutical formulation to a patient (Figs. 2-4; Col. 8-10), the method comprising: providing a body (Fig. 2 #7) having an inlet (Fig. 2 #11; Col. 8, Ln. 59-62); providing an endpiece (Fig. 2 #8) having an outlet (Fig. 2 #9; Col. 8, Ln. 42-47), the endpiece being connectable to the body to define a chamber (Fig. 2 within #7, 8), wherein the chamber is sized to receive a capsule (Fig. 2 #6; Col. 8, Ln. 35-41) containing the pharmaceutical formulation in a manner which allows the capsule to move within the chamber (Fig. 2 note free space around #6 where the capsule could move); providing a connector (Fig. 2 connection between #7, 8) to provide connection of the endpiece to the body; providing a cap (Fig. 3 #17; Col. 8, Ln. 67 – Col. 9, Ln. 2) insertable over the endpiece such that the patient is prevented from applying a rotational force between the endpiece and the body when the cap is inserted over the endpiece (Col. 8, Ln. 67 – Col. 9, Ln. 2 – screwing on of cap 17 to base piece 14 blocks any ability to disconnect #7, 8); and providing a puncturing mechanism capable of providing an opening (as shown in Fig. 1 or Col. 7, Ln. 35-37) in the capsule; removing the cap to expose the endpiece (Fig. 2; Col. 8, Ln. 67 – Col. 9, Ln. 2); disconnecting the endpiece from the body by the connector (Fig. 2 required for insertion of #6); inserting the capsule into the chamber (Fig. 2); reconnecting the endpiece to the body by the connector (Fig. 2); puncturing the capsule (as shown in Fig. 1 or Col. 7, Ln. 35-37); and administering the pharmaceutical formulation to the patient by inhalation such that when the patient inhales through the outlet, air enters the chamber through the inlet such that the pharmaceutical formulation is aerosolized within the chamber and the aerosolized pharmaceutical formulation is delivered to the patient through the outlet (air will flow downward in Fig. 2 during inhalation; Col. 8, Ln. 42-47 & Col. 8, Ln. 59 – Col. 9, Ln. 2).
Altounyan fails to disclose a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber
Haber teaches an inhaler (Figs. 1-3C) including a pin (Fig. 2 #120; Col. 4, Ln. 38 – Col. 5, Ln. 39) which rotatably mates with an L-shaped slot (Fig. 2 #121; Col. 4, Ln. 38 – Col. 5, Ln. 39) connecting an endpiece (Fig. 2 #12) to a body (Fig. 2 #10), wherein a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through a chamber of the inhalation device (Fig. 2). Haber teaches this form of connection as an obvious design choice of a particular form of connection which is easily separable and lockable in order to load a capsule (Col. 4, Ln. 38 – Col. 5, Ln. 39).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Altounyan a rotational force between the endpiece and the body is needed to connect and to disconnect the endpiece from the body, the rotational force being applied about an axis passing through the chamber based upon an obvious design choice to select screw threads as a particular form of connection which is easily separable and lockable in order to load a capsule in view of Haber.
Regarding claim 55, Altounyan teaches the invention as modified above and together with Haber further suggests as obvious after administering the pharmaceutical formulation to the patient, disconnecting the endpiece from the body, removing the punctured capsule from the chamber, reconnecting the endpiece to the body, and inserting the cap over the endpiece. One of ordinary skill in the art would have considered it prima facie obvious to remove the used capsule at any time following inhalation. One obvious timing would be to disconnect the housing parts immediately after use. In this manner the storing of the device prior to a subsequent usage would not risk spilling of remaining powder particles within the device and the user would not risk inadvertently attempting to use the device a next time without having remembered to insert a new capsule. Additionally, this would facilitate good user practice of waiting to insert a new capsule until immediately prior to a desired inhalation of powder from the capsule. Additionally, note that Haber specifically teaches inserting cartridge 12 with a capsule 133 at time of usage (Col. 5, Ln. 23-39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references. Particular attention is drawn to Birch et al. (U.S. Patent 3949751) which teaches a nasal insufflator including a cap (Fig. 1 #5) which fits over nose piece 3 and part 1, with nose piece 3 and part 1 being rotatably connectable (Fig. 1; Col. 4, Ln. 25-29).
Applicant may wish to consider specifying that the inlet is provided through a sidewall of the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785